Citation Nr: 1034006	
Decision Date: 09/10/10    Archive Date: 09/21/10

DOCKET NO.  08-37 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

K. Osegueda, Law Clerk




INTRODUCTION

 The Veteran served on active duty from March 1965 until February 
1967.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2008 rating decision by the St. Paul, 
Minnesota Regional Office (RO) of the Department of Veterans 
Affairs (VA).  This decision, in pertinent part, denied service 
connection for bilateral hearing loss and tinnitus.

The issue of entitlement to service connection for tinnitus is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.

FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable disposition 
of the issue on appeal was obtained.

2.  The evidence of record does not demonstrate hearing loss was 
apparent during active service or developed as a result of an 
established event, injury, or disease during active service, and 
sensorineural hearing loss was not manifested to a compensable 
degree within one year following service discharge.


CONCLUSION OF LAW

Hearing loss was not incurred in or aggravated by active service, 
and incurrence of sensorineural hearing loss is not presumed.  
See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), provides that VA will 
assist a claimant in obtaining evidence necessary to substantiate 
a claim but is not required to provide assistance if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  It also includes notification 
provisions.  This information was provided to the Veteran by 
correspondence in February 2008.  The letter informed the Veteran 
of VA's responsibilities in obtaining information to assist in 
completing his claim and identified the Veteran's duties in 
obtaining information and evidence to substantiate his claim.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  His service medical records and all 
relevant VA audiological records showing the state of his claimed 
hearing loss have been obtained and associated with the claims 
file.  Accordingly, the Board finds the available medical 
evidence is sufficient for an adequate determination, and duty to 
assist and notification provisions of the VCAA have been 
fulfilled.

Further, the Court in Dingess/Hartman found that the VCAA notice 
requirements applied to all elements of a claim.  Notice to these 
matters was provided in February 2008.  The notice requirements 
pertinent to the issue on appeal have been met and all identified 
and authorized records relevant to these matters have been 
requested or obtained.  

Laws and Regulations

Service connection may be granted for a disability resulting from 
personal injury suffered or disease contracted in the line of 
duty or for aggravation of preexisting injury suffered or disease 
contracted in the line of duty.  See 38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2009).

Service connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent to 
service, establishes the disease was incurred in service.  See 38 
C.F.R. § 3.303(d).  For the showing of chronic disease in 
service, there are required a combination of manifestations 
sufficient to identify a disease entity, and sufficient 
observation to establish chronocity at the time, as distinguished 
from merely isolated findings or a diagnosis including the word 
chronic.  Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  See 38 C.F.R. § 
3.303(b).

Service connection shall be granted to a Veteran if the Veteran 
served 90 days or more during a war period or after December 31, 
1946 or had peacetime service on or after January 1, 1947, and an 
organic disease of the nervous system (sensorineural hearing 
loss), although not otherwise established as incurred in or 
aggravated by service, is manifested to a compensable degree 
within one year following the requisite service.  See 38 C.F.R. 
§§ 3.307, 3.309 (2009).

In order to prevail on the issue of service connection on the 
merits, there must be competent evidence of (1) a current 
disability; (2) in-service incurrence or aggravation of a disease 
or injury; and (3) a nexus between the claimed in-service disease 
or injury and the present disease or injury.  See Hickson v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

A hearing loss disability for VA compensation purposes is defined 
by regulation and impaired hearing is considered to be a 
disability when the auditory threshold in any of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; 
or when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels 
or greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 (2009).

Once the requirements of 38 C.F.R. § 3.385 have been met and 
present hearing "disability" under applicable VA laws and 
regulations is found, a determination must be made as to whether 
the current hearing disorder is related to service.  In 
particular, the Court has held that 38 C.F.R. § 3.385 operates to 
establish when a measured hearing loss is, or is not, a 
"disability" for which compensation may be paid, provided that 
the requirements for service connection are otherwise met.  
See Hensley v. Brown, 5 Vet. App. 155 (1993).  Even if a Veteran 
does not have a hearing loss disability for VA compensation 
purposes recorded during service, service connection may still be 
established if post-service evidence satisfies the criteria of 38 
C.F.R. § 3.385 and the evidence links the present hearing loss to 
active service.  Id. at 158.  The threshold for normal hearing is 
0 to 20 decibels.  Id. at 157.

The Board points out, however, that the absence of in-service 
evidence of hearing loss is not fatal to a claim for service 
connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992). 
 Evidence of a current hearing loss disability (i.e., one meeting 
the requirements of 38 C.F.R. § 3.385, as noted above) and a 
medically sound basis for attributing such disability to service 
may serve as a basis for a grant of service connection for 
hearing loss.  See Hensley, 5 Vet. App. at 159.

The Court has held that where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  See Grottveit v. Brown, 5 Vet. App. 91 
(1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
The Federal Circuit has also recognized the Board's "authority 
to discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other items 
of evidence."  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997).  VA is free to favor one medical opinion over another 
provided it offers an adequate basis for doing so.  See Owen v. 
Brown, 7 Vet. App. 429 (1995). 

It is the policy of the VA to administer the law under a broad 
interpretation, consistent with the facts in each case and with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for reconciling 
actual conflict or contradiction in the evidence.  See 38 C.F.R. 
§ 3.102 (2009). 

Factual Background

The Veteran's DD-214 reflects that he served as an Army Track 
Vehicle Mechanic. 

Available service treatment records are silent for any complaints 
or findings relating to hearing loss.  In a March 1965 induction 
report of medical history, the 21- year old inductee reported 
that he had worked the prior 36 months as a freight handler and 
driver.  A March 1965 pre-induction medical examination reported 
normal clinical evaluation of the ears.  It should be noted that 
prior to November 1, 1967, service departments used ASA units to 
record puretone sensitivity thresholds in audiometric 
measurement.  VA currently uses ISO (ANSI) units.  For purposes 
of comparison between the service audiometric data and more 
recent VA audiometric data, the table below shows the ASA 
measurements recorded during the Veteran's pre-induction 
audiogram, with the comparable ISO (ANSI) measurements in 
adjacent parentheses.  The results are recorded as follows: 


HERTZ
Date
Ear
500
1000
2000
3000
4000

Add
(15)
(10)
(10)
(10)
(5)
March 1965
(Pre-ind)
RIGHT
0 (15)
0 (10)
0 (10)
N/A
0 (5)

LEFT
10 (25)
0 (10)
0 (10)
N/A
0 (5)

A December 1966 separation medical examination reported normal 
ears.  As discussed above, the table below shows the ASA 
measurements recorded during the Veteran's separation audiogram, 
with the comparable ISO (ANSI) measurements in adjacent 
parentheses.  The results are recorded as follows:   





HERTZ
Date
Ear
500
1000
2000
3000
4000

Add
(15)
(10)
(10)
(10)
(5)
December 
1966
(Separatio
n)
RIGHT
0 (15)
-10 (0)
-5 (5)
N/A
-5 (0)

LEFT
0 (15)
-5 (5)
-5 (5)
N/A
5 (10)

During an April 2008 VA audio examination, the examiner noted 
that the Veteran worked in the motor pool around engines, power 
tools, and equipment.  He would also fire on the range, 
approximately weekly, but he reportedly wore hearing protection 
when shooting.  The Veteran also reported occasional deer hunting 
up to ten years prior to the examination.  The April 2008 VA 
audiogram examination revealed pure tone thresholds, in decibels, 
as follows: 


HERTZ


500
A
1000
B
2000
C
3000
D
4000
A+B+C+D
AVG.
RIGHT
25
20
25
35
65
36.25
LEFT
25
20
25
30
55
32.5

A 98 percent speech recognition score for the right ear and a 96 
percent speech recognition score for the left ear were reported 
in the April 2008 examination.  Further, hearing acuity on 
whispered voice testing was reported as 15/15 bilaterally. It was 
the opinion of the audiologist that the Veteran's hearing loss 
was not likely related to noise exposure in the service because 
the Veteran's December 1966 separation audiogram revealed normal 
hearing at discharge.  



A December 2008 private audiogram examination revealed pure tone 
thresholds, in decibels, as follows: 


HERTZ

500
1000
2000
3000
4000
RIGHT
20
15
15
35
70
LEFT
35
30
35
20
50

In an April 2009 VA audio examination note, the VA Audiology 
Supervisor at the Minneapolis VA Medical Center revisited the 
Veteran's March 1965 pre-induction audiogram results and his 
December 1966 separation audiogram results.  The VA audiologist 
noted that the Veteran's claim file had previously been reviewed 
using the pre-November 1, 1967 ASA measurements contained in the 
Veteran's service medical records.  During the April 2009 review, 
the VA audiologist converted the Veteran's pre-induction and 
separation audiogram measurements to the ISO (ANSI) units 
currently used by the VA, as discussed above.  The VA audiologist 
noted the National Institute for Occupational Safety and Health 
(NIOSH) defined a "significant shift" as a 15 decibel hearing 
loss shift or more at any one frequency from 500 to 4000 Hertz.  
He further noted that the NIOSH dictated that a shift of 10 
decibels or less at any frequency is a change that is within 
normal variability.  The VA audiologist opined that given the 
Veteran's normal hearing on discharge and no significant shift in 
thresholds in either ear from induction to discharge, hearing 
impairment was less likely as not (less than a 50/50 probability) 
caused by or related to military service. 

Analysis

The Board finds the Veteran's claimed hearing loss was not 
incurred as a result of an established event, injury, or disease 
during active service.  See 38 C.F.R. § 3.385 (2009).  Here, the 
Veteran's service treatment records did not show an auditory 
threshold of 40 decibels or greater for any of the frequencies 
500, 1000, 2000, 3000 or 4000 Hertz; nor were three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz 26 decibels or 
greater.  


The April 2008 VA and December 2008 private audiograms showed the 
Veteran met the criteria for a hearing loss "disability;" 
however, the VA audiologist opined that it was not likely that 
the Veteran's hearing loss was related to noise exposure while in 
the service.  In the April 2009 VA audiogram, the audiologist 
stated  that because the Veteran had normal hearing on discharge 
and no significant shift in thresholds in either ear from 
induction to discharge, hearing impairment is less likely as not 
(less than 50/50 probability) caused by or related to military 
service.  Both of these opinions are evidence against the 
Veteran's claim.

Additionally, hurting the Veteran's claim, the Veteran's first 
documented complaint of hearing loss was in his February 2008 
claim, more than 40 years after the Veteran's discharge from 
service.  The passage of many years between discharge from active 
service and the medical documentation of a claimed disability is 
a factor that tends to weigh against a claim for service 
connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  

The April 2008 and April 2009 VA examiners' medical opinions were 
supported by review of the entire claims file; diagnostic testing 
and physical examination of the Veteran (at least in the case of 
the April 2008 examination); and consideration of the passage of 
time itself, whereby the Veteran worked in sales and warehousing, 
hunted, and went about his daily life without complaint or 
treatment of any hearing problems for more than 40 years.  
Therefore, the Board finds that the VA medical opinions are 
persuasive, and the claim for service connection for hearing loss 
is denied because they were not shown to be caused or aggravated 
by military service, and sensorineural hearing loss was not 
manifested to a compensable degree within one year following 
service discharge.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 
295, 302-04 (holding that it is the factually accurate, fully 
articulated, sound reasoning for the conclusion that contributes 
to the probative value to a medical opinion).  There is no 
medical evidence to refute these opinions.

In connection with this claim, the Board has considered the 
assertion that the Veteran and his representative have advanced 
on appeal.  They allege that the noise exposure the Veteran had 
in service has caused his current hearing loss.  In the March 
2009 VA Form 646 submitted by the Veteran's representative, he 
alleged that the RO wrongfully denied the Veteran's claim due to 
the lack of evidence of hearing loss in service.  He stated that 
the holding in Hensley prevented that kind of determination.  
Specifically, he made arguments regarding whether the Veteran's 
hearing loss may have been aggravated during service and VA's 
failure to apply the presumption of aggravation during service to 
the Veteran's hearing loss.  The Veteran's representative's 
reliance on Hensley is misplaced in this case.  In Hensley, the 
Veteran's hearing loss in the left ear met the criteria for a 
hearing loss disability under the provisions of 38 C.F.R. § 3.385 
at entrance into service.  See Hensley, supra.  Thus, that 
Veteran's entrance examination rebutted the presumption of 
soundness for the left ear.  There was a worsening of his hearing 
loss in service, and the Court determined that the presumption of 
aggravation should have been addressed by the Board, which it was 
not.  In this case, the Veteran's hearing loss at entrance did 
not meet the criteria for a hearing loss disability.  His 
hearing at separation also did not meet the criteria for a 
hearing loss disability.  Thus, the facts in Hensley do not apply 
to this case, and there is no basis to consider the issue of 
aggravation during service, particularly when two VA audiologists 
have stated that the Veteran's hearing at discharge was normal.  
See Hensley, 5 Vet. App. at 157 (the threshold for normal hearing 
is from 0 to 20 decibels, and higher threshold levels indicate 
some degree of hearing loss).

VA properly asked an audiologist to address the Veteran's change 
in hearing in service.  In an April 2009 opinion, the audiologist 
provided a medical opinion that addressed the change in the 
Veteran's hearing loss during service, which opinion was based 
upon medical principles and evidence of record.  The Board finds 
no basis to question the rationale for such opinion.

To the extent that the Veteran claims that his hearing loss is 
attributable to service, the Board finds that the April 2008 and 
April 2009 opinions by VA audiologists outweigh the Veteran's 
assertion.  Again, both opinions were based upon medical 
principles and the evidence of record, and both of these 
audiologists have the medical expertise to provide such opinions 
pertaining to hearing loss.

For the foregoing reasons, the claim for service connection for 
bilateral hearing loss must be denied.  In arriving at the 
decision to deny the claim, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, in 
the absence of competent and persuasive evidence to support the 
claim, that doctrine is not applicable.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 
53-56 (1990).


ORDER

Entitlement to service connection for bilateral sensorineural 
hearing loss is denied.


REMAND

The Veteran's service treatment records are negative for any 
complaints, diagnoses, or treatments for tinnitus.  Further, 
there are no private or VA medical records documenting the 
Veteran's claim of tinnitus.  Thus, there are no tinnitus 
diagnoses within the Veteran's claim file.  

The Board has carefully considered the assertions that the 
Veteran has submitted in supporting statements alleging a present 
condition of tinnitus.  Specifically, the Board recognizes the 
Veteran's assertion that the VA Audiologist who conducted the 
April 2008 VA examination misunderstood the Veteran with respect 
to tinnitus questioning.  In a July 2008 statement, the Veteran 
explained that he responded affirmatively and negatively when 
asked if he had ringing in his ears during the VA examiner's 
interview because the ringing was intermittent and "comes and 
goes."  He also reported that he had experienced the 
intermittent ringing since service and he had not paid much 
attention to it.  The Veteran attributed his present disabilities 
to acoustical trauma suffered while working in a military 
maintenance facility with motor pool noise, repeated trips to the 
rifle range, and small weapons fire noise from basic training. 

In a subsequent statement dated March 2009, the Veteran related 
that his ears rang when he was exposed to loud noises while 
working as a military mechanic.  The Veteran stated that his ears 
rang intermittently after working on or in vehicles such as 
armored personal carriers.  He reported that the ringing was a 
"temporary on/off thing" so he did not pay attention to it.  
However, now that he is older, the Veteran claimed that the 
ringing has become more constant.

In a September 2009 statement, the Veteran reported exposure to 
acoustical trauma from working in closed areas with motor 
vehicles and small weapons fire.  The Veteran related that he 
participated as a marksman on an Army-sponsored rifle team while 
on active duty.  However, in the April 2008 VA examination, the 
Veteran reported that when firing on the range weekly during his 
active duty service, he wore hearing protection.

In a March 1965 self-reported pre-induction report of medical 
history, the Veteran reported that his usual occupation for the 
previous 36 months was a freight handler and driver.  In his 
September 2009 statement, the Veteran stated that after his 
period of active duty service, his occupation was in sales and 
warehousing.  Further, he mentioned recreational sport use of 
weapons, though he had not hunted in approximately 15 years.  
During the 2008 VA examination, he also mentioned that he had 
been an occasional deer hunter until ten years prior to the 
examination.

The Board does not dispute that the Veteran has a current 
tinnitus disability.  The issue on appeal is whether this 
disability, first reported in his February 2008 claim for VA 
disability benefits more than 40 years after separation from 
service, is related to acoustic trauma during military service.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a 
VA audiology examination.  All indicated 
tests and studies are to be performed, and 
a comprehensive recreational and 
occupational history is to be obtained.  
In this case, there is evidence that the 
Veteran currently suffers from tinnitus. 
However, he has indicated a pre-service 
occupational history as a freight handler 
and driver, post-service employment as a 
freight driver, and in warehousing, as 
well as participation in recreational 
hunting, and neither the private audiogram 
examiner nor the VA examiner addressed the 
Veteran's pre- or post- service noise 
exposure.  Therefore, he should be 
afforded a VA compensation and pension 
examination to determine if his present 
tinnitus is etiologically related to his 
activities during his active duty or prior 
to or after service.

During the interview process, the examiner 
is to obtain from the Veteran an 
occupational history, to include job 
descriptions for any positions held prior 
to or following service, as well as a 
history of any recreational noise trauma 
to which the Veteran may have been 
exposed, both before and after service, as 
well as any illnesses or prolonged use of 
medications that may have resulted in a 
hearing loss, to include any medications 
presently prescribed to the Veteran.  

2.  Prior to the examination, the claims 
folder and a copy of this remand must be 
made available to the physician for review 
of the case.  A notation to the effect 
that this record review took place should 
be included in the report of the examiner.  
The examination must be conducted 
following the protocol in VA's Disability 
Examination Worksheet for VA Audio 
Examination, revised on October 10, 2008.  
The examiner should determine whether 
there is at least a 50 percent probability 
or greater (at least as likely as not) 
that a present tinnitus disability is a 
result of active service.  All examination 
findings, along with the complete 
rationale for all opinions expressed, 
should be set forth in the examination 
report.

3.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address where 
the notice was sent, must be associated 
with the claims folder.  The Veteran is to 
be advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim. 

4.  After completion of the above and any 
additional development deemed necessary, 
the issues on appeal should be reviewed 
with consideration of all applicable laws 
and regulations.  If the benefit sought 
remains denied, the Veteran should be 
furnished a supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010). 



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


